Citation Nr: 0420593	
Decision Date: 07/28/04    Archive Date: 08/04/04	

DOCKET NO.  94-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
gastrointestinal disorder, to include a hiatal hernia. 

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an effective date, prior to June 28, 1990, 
for the grant of a total compensation evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.  

This matter arises from a March 1993 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
denied entitlement to service connection for a chronic 
acquired gastrointestinal disorder to include a hiatal 
hernia, an increased evaluation for residuals of a shell 
fragment wound of the left thigh with retained foreign 
bodies, and granted entitlement to a TDIU, effective June 28, 
1990.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In August 1999, the Board, in pertinent part, held that the 
veteran had submitted new and material evidence to reopen the 
claim of entitlement to service connection for a chronic 
acquired gastrointestinal disorder, to include a hiatal 
hernia, and remanded the remaining issues currently on appeal 
for further development and adjudicative action.  

The issues of the veteran's entitlement to service connection 
for a chronic gastrointestinal disorder, to include a hiatal 
hernia, and an increased rating for residuals of a shell 
fragment wound to the left thigh, currently evaluated as 10 
percent disabling are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to an 
earlier effective date for a grant of a TDIU has been 
obtained.  

2.  By rating decision dated in March 1993, the RO granted 
the veteran a TDIU effective June 28, 1990.  

3.  It was not factually ascertainable prior to June 28, 
1990, that the veteran's service-connected disabilities 
prevented him from engaging in all kinds of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an effective date, prior to June 28, 1990, 
for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify&To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  
In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  
In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  



Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for the purpose of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending 
before the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits which 
in this case was made prior to November 9, 2000, the date the 
VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran filed the claim now at issue 
in July 1990.  By rating decision dated in March 1993, a TDIU 
was granted effective June 28, 1990.  Only 
after that rating decision was promulgated, in April 2003, 
did the RO provide notice to the appellant regarding what 
information and evidence must be submitted to substantiate 
the claim for an earlier effective date for a grant of TDIU, 
as well as what evidence and information must be submitted by 
the claimant, what evidence and information will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.



Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify 
the notice of disagreement and substantive appeal that were 
filed by the appellant to perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial 
determination constitutes error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision, and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up 
and until the most recent return of the case to the Board for 
further appellate review.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice, as well as assistance 
rendered.  The appellant was given notice of the requirements 
for an earlier effective date for a TDIU in a rating decision 
rendered in November 1993, a statement of the case issued in 
March 1995, and a number of supplemental statements of the 
case issued subsequently.  

The RO also advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  The RO also gave the veteran an 
opportunity to submit additional evidence in support of his 
claim.  The veteran has not indicated 
that there is any additional evidence necessary for 
adjudication of his appeal regarding an earlier effective 
date for a grant of TDIU.  

By letter dated in April 2003, the veteran was notified of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claim, what the evidence 
must demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, all relevant facts have 
been properly developed, and all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.    


Earlier Effective Date for a Grant of a TDIU

The veteran contends that he should be granted a TDIU from a 
date prior to June 28, 1990.  He asserts that he has been 
unemployed since 1986 due to his service-connected 
disabilities, and that the provisions of 38 C.F.R. § 3.157 
warrant a grant of TDIU as early as 1971.  

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  Thus, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim if the evidence shows that the increase in disability 
actually occurred after the claim was filed.  Therefore, 
determining an effective date for an increased rating 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  In Harper, 10 Vet. App. at 126-27.  

The CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  

The CAVC further stated that the phrase "otherwise date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155 (2003).  It is within the foregoing 
context that the facts in this case must be examined.  

The facts are as follows.  The veteran filed a number of 
claims for disability compensation beginning shortly after 
his discharge from military service in February 1971.  
Initially, these were limited to physical disabilities.  
However, in January 1988, he claimed service connection for 
post-traumatic stress disorder (PTSD).  Based upon his 
application, service connection for PTSD was granted, and a 
30 percent disability evaluation was assigned effective 
February 1, 1988.  The veteran appealed that decision to the 
Board.  In December 1990, the Board confirmed the 30 percent 
disability rating then in effect.

The veteran was hospitalized for psychiatric symptomatology 
associated with PTSD at a VA facility on June 28, 1990.  He 
was brought to the hospital because his wife was afraid that 
he might harm himself.  


The veteran apparently had threatened to kill himself the day 
before his hospital admission.  Upon admission, he was noted 
to be very nervous, easily angered, and slightly tremulous.  
His affect was obviously anxious and sad, and his emotions 
ranged from general anxiety to fear.  He was tearful when 
describing his experiences in the Republic of Vietnam.  

The veteran then filed an application for an increased 
disability rating for PTSD on July 11, 1990.  This was 
followed on December 13, 1991, by an application for a TDIU.  

In April 1992, the veteran submitted records of his private 
psychiatric treatment in August 1988.  These records 
indicated that he was unable to function adequately in the 
workplace as a result of PTSD.  Records of his subsequent VA 
psychiatric treatment confirmed this.  

The foregoing indicates that the earliest date from which a 
TDIU can be assigned in this case is the date of the 
veteran's hospitalization at a VA medical facility for 
symptoms associated with PTSD.  By his own admission, the 
veteran had become unemployable well more than one year prior 
to that hospitalization and his subsequent application for an 
increased rating for PTSD filed in July 1990, as well as his 
application for a TDIU submitted in December 1991.  

Given that the veteran had become unemployable well more than 
one year prior to the date of his informal claim, the 
exception to the general rule as stated in 38 U.S.C.A. 
§ 5110(b)(2) is not for application.  As the CAVC indicated 
in Harper, 10 Vet. App. at 126-27, the exception is 
applicable only where the increase proceeds the claim by less 
than one year.  

However, the provisions of 38 C.F.R. §§ 3.155, 3.157(b)(1) 
justify a grant of a TDIU in this case from June 28, 1990, 
but not earlier.  Contrary to the veteran's contentions, the 
provisions of 38 C.F.R. § 3.157(b)(1) do not justify a grant 
of the benefit sought from 1971.  


Although the veteran had been treated at various VA medical 
facilities since 1971 for various disabilities, both service-
connected and nonservice-connected, none of the evidence of 
record prior to his VA hospitalization on June 28, 1990, 
indicated that his service-connected disabilities prevented 
his gainful employment.  

Moreover, it was on this date, July 28, 1990, that a 50 
percent evaluation was assigned for PTSD, and that the 
combined evaluation for service-connected disabilities met 
the overall schedular requirements for a TDIU.  38 C.F.R. 
§ 4.16.

As such, an effective date prior to June 28, 1990, for a 
grant of a TDIU is not warranted in this case.  See 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157(b).  

Parenthetically, although the veteran had filed claims for 
increased disability compensation prior to July 11, 1990, 
these did not constitute informal claims for a TDIU because 
they did not identify the benefit sought.  See 38 C.F.R. 
§ 3.155.  Instead, they only referred to the veteran's belief 
that various disabilities either should be service connected 
or had increased in severity.  Nor did evidence submitted in 
conjunction with any prior claims for increase indicate that 
the veteran was unemployed as a result of service-connected 
disabilities.  

Given that no informal claim had been filed prior to June 28, 
1990, a TDIU on the basis of such a claim also is not 
warranted in this case.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor regarding the grant of 
an earlier effective date for a TDIU is not for application.  
See Ferguson v. Principi, 273 F3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and its material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of position and negative evidence).  


ORDER

Entitlement to an effective date, prior to June 28, 1990, for 
a grant of a TDIU is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2003 the RO issued a VCAA notice letter to the 
veteran referable to the issue on appeal compliant with 
Quartuccio, supra.

As noted in the Board's August 1999 remand, the veteran had 
reported on several occasions that his service-connected 
shell fragment wound of the left thigh inhibited motion and 
caused pain.  Diagnostic Code 7805, relating to scars, 
indicates that the scars may also be rated based upon 
limitation of motion of the affected part.  The Board noted 
that if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2003).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, a remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In a similar vein, the Board also requested that the veteran 
be afforded a VA gastrointestinal examination to determine 
the nature and etiology of any gastrointestinal disorder(s) 
present, as well as an opinion from the examining physician 
as to whether (1) it is at least as likely as not that any 
current gastrointestinal disorder is related to any stomach 
problems in service or within one year following service or 
(2) whether any current gastrointestinal disorder is related 
to any medications taken for any service-connected 
disability.

The report of the VA physical examination conducted in April 
2001 in response to the Board's August 1999 remand failed to 
indicate whether the veteran experienced any loss in range of 
motion of the left thigh or whether it resulted in weakened 
movement, fatigability, or incoordination.  

In a similar vein, the examination report failed to indicate 
whether any gastrointestinal disorder diagnosed was as likely 
as not related to any inservice stomach problems that the 
veteran experienced or any such problems that the veteran 
experienced within one year following his discharge from 
military service.  Instead, it referred only to a lack of a 
nexus between medications taken and a gastrointestinal 
disorder.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing, this case again is REMANDED for 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any gastrointestinal 
disorder since service and for his shell 
fragment wound of the left thigh during 
the previous year.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should schedule the 
veteran for a VA special orthopedic 
examination of the lower left extremity 
by an orthopedic surgeon or other 
available appropriate medical specialist 
to include on a fee basis if necessary to 
determine the nature and extent of 
severity of his service-connected shell 
fragment wound of the left thigh.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:


The examiner should indicate whether loss 
of range of motion is present, and, if 
so, whether it is mild, moderate, or 
severe.  He should also indicate the 
likely cause of such loss of range of 
motion.  

The examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to the left lower extremity and to 
make specific findings as to whether each 
complaint is related to the 
service-connected left thigh shell 
fragment wound residuals.  The examiner 
is also requested to render an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner should also indicate the 
presence or absence of the following:  
Muscle involvement or neurological 
impairment.  

The examiner is also requested to offer 
opinions on the following issues:  

(a) Can pain and limitation of motion, if 
any, be attributed solely to the service-
connected left thigh shell fragment wound 
residuals?

(b)  Do the service-connected left thigh 
shell fragment wound residuals cause 
weakened movement, fatigability, or 
incoordination?


(c)  In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
thigh shell fragment wound residuals, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the shell fragment wound 
residuals, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected shell fragment 
wound residuals.  

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected shell 
fragment wound residuals, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected shell fragment 
wound residuals.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should schedule the 
veteran for a VA gastrointestinal 
examination by a specialist in 
gastrointestinal diseases including on a 
fee basis if necessary to ascertain the 
nature, extent of severity, and etiology 
of any gastrointestinal disorder(s) found 
on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner is requested to render an 
opinion as to whether the veteran 
currently has any gastrointestinal 
disorder(s), and, if so, the etiology of 
any disorder(s) noted, and whether it is 
at least as likely as not that it/they 
is/are related to any inservice stomach 
problem or to stomach problems 
experienced in close proximity to 
service, or if preexisting active 
service, was/were aggravated thereby.  

The examiner should also provide a 
medical opinion as to whether it is at 
least as likely as not that any diagnosed 
gastrointestinal disorder(s) found on 
examination is/are directly secondary to 
or aggravated by and/or medications taken 
for his service-connected disabilities.  
Conversely, if no direct causal 
relationship to service or a service-
connected disability is determined to 
exist, but the examiner determines that 
any gastrointestinal disorder(s) is or 
are aggravated by a service-connected 
disability(ies) or medication taken 
therefore, the examiner must address the 
following medical issues:  

(1)  The base line manifestations which 
are due to the effects of nonservice-
connected gastrointestinal disorder(s) 
determined to be present; 

(2)  The increased manifestations which, 
in the examiner's opinion, are due to 
service-connected disability(ies) based 
on medical considerations; and

(3)  The medical considerations 
supporting any opinion that increased 
manifestations of any nonservice-
connected gastrointestinal disorder(s) 
present is or are proximately due to a 
service-connected disability(ies) and/or 
medication taken therefore.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
gastrointestinal disorder, to include a 
hiatal hernia, and an increased rating 
for residuals of a shell fragment wound 
of the left thigh.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



